        Case 1:20-cr-00236-KPF Document 35 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              20 Cr. 236 (KPF)

SHAWN O’FAIRE,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The sentencing scheduled for December 15, 2020, is hereby adjourned to

3:30 p.m. that same day, and will be held by videoconference. Instructions for

accessing the hearing will be provided separately.

      SO ORDERED.

Dated: December 1, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
